DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/01/2021 have been entered. Claims 1, 3 and 8-19 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 7, para. 2, filed 04/01/2021, with respect to the rejection of claims 1 and 11 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly-cited Wiles et al. (US 4,387,817 A), which addresses the amended claim language. See the current prior art rejections set forth below.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Regarding claims 1 and 11: it appears the limitation “the child-safety ridges comprise of paired misaligned protrusions” should read, for example, ‘the child-safety ridges comprise . Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over separate embodiments of Raphael (US 9,521,929 B1), in view of Wiles et al. (US 4,387,817 A), and further in view of Sempere Ferri (US 2020/0260913 A1), and Konefal et al. (US 2005/ 0269280 A1), hereinafter ‘Wiles’, ‘Ferri’, and ‘Konefal’.
Regarding claim 1: Raphael discloses a grinder cap, comprising:
a base shell including a top surface and a bottom surface encircled by a wall (see the first annotated fig. 7 of Raphael below), wherein:
an interior of the wall includes ridges (threads) that removably register the base shell (50, fig. 5) directly to the container (52) (col. 5, ln. 11-14);
the top surface is devoid of openings and includes upwardly extending grinding protrusions (23) encircled by a top wall (125) that defines a receptacle on the top surface (22) (see fig. 7 below), an exterior of the top wall including a track defined by a linear protrusion (123) parallel to the top surface (see fig. 7 below); and
a cover shell removably coupled to the base shell (see fig. 6-7), the cover shell including an interior bottom surface (12, fig. 7) with downwardly extending grinding protrusions (13), wherein:
the cover shell is configured to freely rotate about an axis (see fig. 7 below) on the top surface of the base (see fig. 7 below, one skilled in the art understands that during operation the outer circumferential wall of the cover shell of Raphael rests on the top surface of the base shell and freely rotates relative to the base shell via the parallel track 123 and lip 124 configuration).

    PNG
    media_image1.png
    540
    749
    media_image1.png
    Greyscale

First Annotated Figure 7 of Raphael


Raphael is silent regarding the ridges (threads) being child-safety ridges that removably register the base shell directly to a child-safe container; and the child-safety ridges comprise of paired misaligned protrusions that form paired steps extending from a bottom region of the interior of the wall adapted to enhance a required dexterity for the removal of the base shell from the child-safe container.
However, Wiles teaches a safety cap (14, fig. 3) for a child-safe container (10; col. 1, ln. 37-38); the cap comprises a circumferential wall including child-safety ridges (harpoon-shaped threads 15, and arrowhead 16) that removably register the cap directly to gaps (13a) of the threads (12) of the child-safe container (see 13a, 15, fig. 6; also see col. 3, ln. 42-45); and the child-safety ridges (15, 16) are paired misaligned protrusions that form paired steps extending from a bottom region of the interior of the wall (see annotated fig. 3 of Wiles below) adapted to enhance a required dexterity for the removal of the base shell from the child-safe 

    PNG
    media_image2.png
    115
    588
    media_image2.png
    Greyscale

Annotated Figure 3 of Wiles


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded engagement of Raphael to include child-safety ridges and corresponding gaps on the container, thereby configuring Raphael’s grinder cap as a safety cap and configuring Raphael’s container (52) as a child-safe container, as taught by Wiles. The proposed modification results in Raphael being adapted to enhance a required dexterity for the removal of the base shell from the now child-safe container.
Raphael is also silent regarding the track – i.e. the track in fig. 7 having linear protrusion 123 – on the top wall (125) of the base shell having at least one opening disrupting the track; 
However, Ferri teaches a grinder cap comprising a base shell (1, fig. 1) and a cover shell (2), the base shell including a top wall with tracks (3) having openings (5) disrupting the tracks; and ridges (4) protruding from an interior wall of the cover shell (2) register with the openings (5) disrupting the tracks (3) on the top wall of the base shell (1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the track of Raphael with the tracks of Ferri having the openings disrupting the tracks and further provide Raphael’s cover shell with ridges for registering with the openings, thereby providing Raphael a means for adjusting the distance between the grinding blades in order to select different desired grain sizes for the material to be ground, as taught by Ferri ([0025]).
Raphael is further silent regarding a portion of the top wall of the base shell registers within a channel on the bottom surface of the cover shell, the channel defined by a ridge encircling the downwardly extending grinding protrusions.
However, Konefal teaches a child-safety cap (cover shell) for a container (base shell), and a portion of the top wall (26, fig. 2) of the base shell (22) registers within a channel on the bottom surface of the cover shell (see fig. 2), the channel defined by a circular ridge (56) extending downwardly from the interior bottom surface of the cover shell (see fig. 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Raphael with a channel on the bottom surface of the cover shell such that a portion of the top wall of the base shell registers within 
Regarding claim 3, which depends on claim 1: Raphael discloses wherein the top wall (125, fig. 7) encircling the upwardly extending grinding protrusions (23) comprises a smaller circumference than a circumference of the base shell (see the first annotated fig. 7 of Raphael above).
Regarding claim 8, which depends on claim 1: Raphael discloses wherein the upwardly extending grinding protrusions (23, fig. 7) on the top surface of the base shell form a complementary plurality of concentric circles (see the second annotated fig. 7 of Raphael below) adapted to register with the plurality of concentric circles (fig. 7 below) formed by the downwardly extending grinding protrusions (13) on the interior bottom surface of the cover shell. One of ordinary skill in the art understands that it must be configured in this manner in order to allow for the rotation of the shells relative to each other.

    PNG
    media_image3.png
    369
    562
    media_image3.png
    Greyscale

Second Annotated Figure 7 of Raphael


Regarding claim 9, which depends on claim 1: Raphael discloses wherein the downwardly extending grinding protrusions (13, fig. 7) on the interior bottom surface of the cover shell form a plurality of concentric circles (see the second annotated fig. 7 of Raphael above). One of ordinary skill in the art understands that it must be configured in this manner in order to allow for the rotation of the shells relative to each other.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raphael, in view of Wiles, Ferri, Konefal, and Fortkort (US 2019/0183179 A1).
Regarding claim 10, which depends on claim 1: the combination of Raphael, in view of Wiles, Ferri, and Konefal set forth in claim 1 above is silent regarding wherein the cover shell and the base shell further include markings that facilitate registering the cover shell to the base shell, and wherein the cover shell can only be removed from the base shell when the markings on each respective shell are aligned.
However, Fortkort teaches a child-safety cap (cover shell) for a container (base shell) ([0041], “child-proof locks”; [0047], “child-proof locking mechanism”; and [0050], “locking cap”), wherein the cover shell (204, fig. 2) and the base shell (203) further include markings ([0050], “indicia…for example, arrows or triangles”) that facilitate registering the cover shell to the base shell, and wherein the cover shell can only be removed from the base shell when the markings on each respective shell are aligned ([0050]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Raphael with markings on the cover and base shells, thereby facilitating removal of the cover shell from the base shell only when the markings are aligned, as taught by Fortkort ([0050]).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiocchi, in view of Wiles, and further in view of Raphael and Konefal.
Regarding claim 11: Fiocchi discloses A grinder safety cap, comprising:
a base shell (12, fig. 10) including a top surface and a bottom surface encircled by a wall (see annotated fig. 10 of Fiocchi below), wherein:
an interior of the wall includes child-safety ridges (fig. 10 below) that removably register the base shell (12) directly to a child-safe container (14) (fig. 2, 4; col. 1, ln. 13-29 and 52-67);
the top surface is devoid of openings and includes upwardly extending grinding protrusions (fig. 10 above) encircled by a top wall to define a receptacle on the top surface of the base shell (12) (fig. 10 below); and
an exterior surface of the top wall includes a track (33) running parallel to the top surface and spanning the circumference of the top wall (fig. 10 above);
the child-safety ridges (26, fig. 1; fig. 10 below) are adapted to correspond with the gaps (28) to enhance a required dexterity for the removal of the base shell from the child-safe container (col. 4, ln. 21-23); and
a cover shell (11, fig. 10) removably coupled to the base shell (12) (fig. 2, 4), the cover shell (11) including an interior bottom surface with downwardly extending grinding protrusions (20), wherein the cover shell (11) further comprises an indentation (32, fig. 10) along an interior surface of the cover shell (11), wherein the track (33) of the top wall of the base shell (12) registers with the indentation (32) of the cover shell (11); wherein the upwardly extending grinding protrusions (fig. 10 above) and the downwardly extending grinding protrusions (20, fig. 

    PNG
    media_image4.png
    461
    812
    media_image4.png
    Greyscale

Annotated Figure 10 of Fiocchi


The track (threads 33) of Fiocchi does not run parallel to the top surface of the base shell (12) and, therefore, does not allow the outer circumferential wall (at 21) of the cover shell (11) to freely rotate on the top surface of the base shell, since rotation of the outer circumferential wall will merely bring it into and out of engagement with the top surface of the base shell, due to the threads. 
However, Raphael teaches a cover shell and a base shell (see the first annotated fig. 7 of Raphael above), and the cover shell is configured to freely rotate about an axis on the top surface of the base shell (see the first fig. 7 of Raphael above, one skilled in the art understands that during operation the outer circumferential wall of the cover shell of Raphael rests on the top surface of the base shell and freely rotates relative to the base shell via the parallel track 123 and lip 124 configuration).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the track configuration (123-124) of Raphael for the thread connection (32, 33) of Fiocchi, because simple substitution of one known configuration for another to obtain predictable results – namely, providing quicker and easier access to the grinding chamber by eliminating the need to unscrew the cover shell from the base shell – requires only routine skill in the art (MPEP 2143 (I)(B)).
Fiocchi is also silent regarding the child-safety ridges (see annotated fig. 10 above) comprise of paired misaligned protrusions that form paired steps extending from a bottom region of the interior of the wall adapted to enhance a required dexterity for the removal of the base shell from the child-safe container.
However, Wiles teaches a safety cap (14, fig. 3) for a child-safe container (10; col. 1, ln. 37-38); the cap comprises a circumferential wall including child-safety ridges (harpoon-shaped threads 15, and arrowhead 16) that removably register the cap directly to gaps (13a) of the threads (12) of the child-safe container (see 13a, 15, fig. 6; also see col. 3, ln. 42-45); and the child-safety ridges (15, 16) are paired misaligned protrusions that form paired steps extending from a bottom region of the interior of the wall (see annotated fig. 3 of Wiles below) adapted to enhance a required dexterity for the removal of the base shell from the child-safe container (see fig. 6, the removal of the cap 14 from the container 10 requires rotating the cap relative to the container while applying a downward force to the cap in order to unseat the arrowhead 

    PNG
    media_image2.png
    115
    588
    media_image2.png
    Greyscale

Annotated Figure 3 of Wiles

Therefore, because Fiocchi and Wiles both teach different configurations of child-safety ridges for the same intended purpose of providing a child-safe container, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the ridges (26) and the gaps (28) of Fiocchi’s base shell (12) and container 
Fiocchi is further silent regarding a portion of the top wall of the base shell registers within a channel on the bottom surface of the cover shell, the channel defined by a ridge encircling the downwardly extending grinding protrusions.
However, Konefal teaches a child-safety cap (cover shell) for a container (base shell), and a portion of the top wall (26, fig. 2) of the base shell (22) registers within a channel on the bottom surface of the cover shell (see fig. 2), the channel defined by a circular ridge (56) extending downwardly from the interior bottom surface of the cover shell (see fig. 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Raphael with a channel on the bottom surface of the cover shell such that a portion of the top wall of the base shell registers within the channel during the grinding operation, thereby providing an internal seal between the portion of the top wall of the base shell and the cover shell, as taught by Konefal ([0023]). The proposed modification would result in Raphael having a channel defined by a ridge encircling the downwardly extending grinding protrusions of the cover shell.
Regarding claim 12, which depends on claim 11: Fiocchi discloses wherein the top wall encircling the upwardly extending grinding protrusions comprises a smaller circumference than a circumference of the base shell (12) (see annotated fig. 10 of Fiocchi above).
Regarding claim 13, which depends on claim 11: Fiocchi discloses wherein the track (33, fig. 10) spanning the circumference of the top wall includes an opening (between each of tracks 
Regarding claim 14, which depends on claim 11: the combination of Fiocchi, Wiles, Raphael, and Konefal set forth in claim 11 above is silent regarding wherein the downwardly extending grinding protrusions on the interior bottom surface of the cover shell form a plurality of concentric circles.
However, Raphael teaches wherein the downwardly extending grinding protrusions (13, fig. 7) on the interior bottom surface (12) of the cover shell form a plurality of concentric circles (see the second annotated fig. 7 of Raphael above). One of ordinary skill in the art understands that it must be configured in this manner in order to allow for the rotation of the shells relative to each other.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the grinding protrusion configuration of Fiocchi for that of Raphael to obtain the benefit of efficiently grinding herbs as taught by Raphael (Title), while maintaining the ability to pulverize medicinal tablets as disclosed by Fiocchi (Abstract). The proposed modification would result in Fiocchi being configured with upwardly extending grinding protrusions on the top surface of the base shell and downwardly extending grinding protrusions on the interior bottom surface of the cover, and the upwardly and downwardly extending grinding protrusions for complementary concentric circles.
Regarding claim 15, which depends on claim 14: the combination of Fiocchi and Raphael set forth in claim 14 above teaches wherein the upwardly extending grinding protrusions (23, fig. 7 of Raphael) on the top surface (portion 22 of the top surface) of the base shell form a complementary plurality of concentric circles adapted to register with the plurality of concentric circles formed by the downwardly extending grinding protrusions on the interior bottom surface (12) (see the second annotated fig. 7 of Raphael above). One of ordinary skill in the art understands that it must be configured in this manner in order to allow for the rotation of the shells relative to each other.
Regarding claim 17, which depends on claim 11: Fiocchi discloses wherein an exterior surface of the cover shell (11, fig. 10) has indentations and grooves (col. 4, ln. 8-10).
Regarding claim 18, which depends on claim 11: Fiocchi discloses wherein grinding the consumable substance is by turning the cover shell (11) clockwise and counter-clockwise around the top wall of the base shell (12) (fig. 4; col. 4, ln. 36-39).
Regarding claim 19, which depends on claim 11: Fiocchi discloses wherein an exterior of the bottom surface of the base shell (12) has indentations and grooves (fig. 1-2; col. 4, ln. 29-31).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fiocchi, in view of Wiles, Raphael, Konefal, and further in view of Fortkort.
Regarding claim 16, which depends on claim 11: the combination of Fiocchi, Wiles, Raphael, and Konefal set forth in claim 11 above is silent regarding wherein the cover shell and the base shell further include markings that facilitate registering the cover shell to the base 
However, Fortkort teaches a child-safety cap (cover shell) for a container (base shell) ([0041], “child-proof locks”; [0047], “child-proof locking mechanism”; and [0050], “locking cap”), wherein the cover shell (204, fig. 2) and the base shell (203) further include markings ([0050], “indicia…for example, arrows or triangles”) that facilitate registering the cover shell to the base shell, and wherein the cover shell can only be removed from the base shell when the markings on each respective shell are aligned ([0050]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Raphael with markings on the cover and base shells, thereby facilitating removal of the cover shell from the base shell only when the markings are aligned, as taught by Fortkort ([0050]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725